{¶ 75} Although I agree with the majority's ultimate resolution of this case, I write separately because I feel that the majority's opinion does not completely address the issue of substantial compliance as it relates to R.C.2943.031(A).
 {¶ 76} In Francis, 104 Ohio St.3d 490,2004-Ohio-6894, 820 N.E.2d 355, the Ohio Supreme Court initially determined that when a trial court accepts a guilty plea from a noncitizen defendant, a "verbatim" recitation of the advisement set forth in R.C. 2943.031(A) is required. Id., at paragraph one of the syllabus. Despite this determination, the court rejected a strict-compliance standard and instead adopted a substantial-compliance standard. Id. at ¶ 46. The court noted that "the issue regarding substantial compliance in these cases is not, in hind-sight, what warning should have been provided, but rather, given the current situation, what standard should apply in evaluating the motion to withdraw the plea." Id. Substantial compliance denotes that under the totality of the circumstances, the defendant subjectively understands the implications of his plea and the rights he is waiving. Id. at ¶ 48; State v. Nero (1990), 56 Ohio St.3d 106, 108,564 N.E.2d 474, citing State v. Stewart (1977),51 Ohio St.2d 86, 5 0.0.3d 52, 364 N.E.2d 1163; State v. Carter
(1979), 60 Ohio St.2d 34, 38, 14 0.0.3d 199, 396 N.E.2d 757.
 {¶ 77} R.C. 2943.031(A) requires that the trial court notify a noncitizen defendant that conviction of the offense to which the defendant is pleading guilty may have three specific consequences. Namely, conviction may result (1) in deportation, (2) in exclusion from admission to the United States, and (3) in denial of naturalization pursuant to the laws of the United States.
 {¶ 78} In order to substantially comply with the statute's requirements, the trial court must provide the defendant with the three foregoing advisements. While the trial court does not have to recite the statute word for word, it must correctly inform the defendant of the substance of the specific consequences set forth in the statute in order for the advisement to be meaningful. "In that way, *Page 591 
the trial court ensures that the defendant receives the warning in open court in a meaningful manner and that the defendant understands the prospect of deportation, exclusion from the United States, or denial of naturalization if he pleads guilty.This is the very definition of substantial compliance."
(Emphasis added.) State v. Yanez, 150 Ohio App.3d 510,2002-Ohio-7076, 782 N.E.2d 146, ¶ 33.
 {¶ 79} In the present matter, the trial court advised appellant only that his conviction "could be grounds for deportation." This singular advisement did not inform appellant of all "the rights he is waiving." See Francis, supra, at ¶ 48. The trial court simply did not communicate to appellant that his conviction could further result in "exclusion from admission to the United States" or "denial of naturalization." As a result, the trial court did not substantially comply with R.C. 2943.031(A). See Yanez,150 Ohio App.3d 510, 2002-Ohio-7076, 782 N.E.2d 146.
 {¶ 80} Nevertheless, I agree with the majority's resolution of this case. Because this court reviews a trial court's ruling on a motion to withdraw a guilty plea under an abuse-of-discretion standard, the trial court's failure to provide the defendant with a verbatim recitation of the statute is not alone grounds for setting aside a guilty plea.4 In order to prevail on his claim, appellant must demonstrate that prejudice resulted from the lack of compliance.Francis, supra, at ¶ 48; State v. Johnson
(1988), 40 Ohio St.3d 130, 134, 532 N.E.2d 1295. The test of prejudice queries whether the plea would have been made despite the trial court's failure to substantially comply. Id.
 {¶ 81} As noted by the majority, appellant failed to present any evidence indicating that he would not have entered a guilty plea had the trial court substantially complied with R.C. 2943.031(A), and therefore he cannot demonstrate prejudice. As well, appellant's citizenship status cannot be ascertained from the record before us. Appellant offered no documentary evidence on the issue. The manner in which the trial court questioned appellant about his status as a citizen was confusing and led to an answer that suggests that he is a United States citizen; the trial court's attempt to clarify appellant's answer resulted in further ambiguity.
 {¶ 82} Consequently, I agree with the majority that the trial court did not abuse its discretion in denying appellant's motion to withdraw his guilty plea.
4 As the majority notes, the failure to substantially comply with R.C. 2943.031(A) does not constitute plain error, and I also note that it does not constitute structural error. The failure to provide the statutory advisement is not "a constitutional defect that affects the framework within which the trial proceeds." See State v. Perry,101 Ohio St.3d 118, 2004-Ohio-297, 802 N.E.2d 643, ¶ 17. *Page 592